I am unable to find any substantial evidence to support the finding of the board in this case. I am satisfied from all the evidence in the case that the death of Knight was due to the accident in which he died and wherein his truck load of logs was wrecked. To me, it seems very clear that the man's neck was broken and his *Page 622 
death resulted from the sudden impact of the truck. The evidence of the coroner, and other witnesses who saw the body immediately after the accident, is definite and clear, that the man's neck was limp and his vertebrae was so driven out of its normal position that they could place one or two fingers in the depression.
I do not consider the opinion evidence of the Spokane physicians and pathologist as of any weight or value in this case; they did not see the body until some three days after the accident. In the meanwhile "the body had been arterially and cavity embalmed, both," at least two days before these experts examined it. The blood had been drawn from the body and rigor mortis had long since set up.
I think the judgment of tile board should be reversed with directions to allow the claim.